EXHIBIT 10.10

PROPERTY MANAGEMENT TERMINATION AGREEMENT

This Property Management Termination Agreement (this “Agreement”) is made as of
August 6, 2007, between YSI Management LLC, a Delaware limited liability company
(“YSI”), U-Store-It Trust, a Maryland real estate investment trust (the “REIT”),
and Rising Tide Development, LLC, a Delaware limited liability company (“Rising
Tide”).

R E C I T A L S

WHEREAS, YSI currently serves as the property manager to fourteen (14) of the
fifteen (15) of the properties owned (or to be owned) by Rising Tide that are
set forth on Exhibit A (each a “Property” and collectively “Properties”)
pursuant to a Property Management Agreement, dated October 27, 2004 (the
“Property Management Agreement”), with the Property listed as #15 on Exhibit A
being the only Property not managed by YSI as the Property is undeveloped;

WHEREAS, YSI is a wholly owned subsidiary of U-Store-It, L.P., a Delaware
limited partnership (“USI”), the general partner of which is the REIT;

WHEREAS, YSI and Rising Tide each desire to terminate various business
relationships and agreements, including those in the Property Management
Agreement (except as otherwise provided herein);

WHEREAS, contemporaneously with the execution of this Agreement, USI and Rising
Tide have entered into that certain Purchase and Sale Agreement by and between
USI and Rising Tide dated as of the date hereof (the “2007 Acquired Properties
Purchase Agreement”) whereby USI is purchasing, as of the Effective Date (as
defined in Section 7.10), all of the Properties listed on Exhibit A, with the
exception of the Property listed as #15 on Exhibit A;

WHEREAS, contemporaneously with the execution of this Agreement, Rising Tide has
entered into that certain Marketing and Ancillary Services Amendment and
Termination Agreement (the “Marketing Termination Agreement”) with U-Store-It
Mini Warehouse Co. (“Service Provider”) and that certain Option Termination
Agreement (the “Option Termination Agreement”) with USI, L.P.;

WHEREAS, it is expressly understood that all terms not expressly defined in this
Agreement shall have the definitions set forth in the Property Management
Agreement; and

WHEREAS, the Board of Trustees of the REIT and the Corporate Governance and
Nomination Committee of the Board of Trustees of the REIT have duly authorized
and approved this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

ARTICLE I – TERMINATION OF THE PROPERTY MANAGEMENT

AGREEMENT

1.1 Termination. The Property Management Agreement, as amended, shall be
terminated, effective as of the Effective Date, including Section 2.3 of the
Property Management Agreement that despite its express terms shall be of no
force and effect as of the Effective Date. As of the Effective Date of this
Agreement, YSI shall have no further obligations to manage the Properties and
Rising Tide hereby releases YSI from such obligations to manage the Properties
after the Effective Date, or obligations of any nature pursuant to the Property
Management Agreement, except as otherwise provided herein.

ARTICLE II – PAYMENT OF OUTSTANDING RECEIPTS; MANAGEMENT

FEE; REIMBURSABLE COSTS; RECONCILIATION

2.1 Effective Date Payments. On the Effective Date, YSI shall be entitled to
receive any Management Fee, not yet received by YSI, and to be reimbursed for
any costs incurred by YSI in the performance of its duties under the Property
Management Agreement that have not yet been reimbursed and are reimbursable in
accordance with Section 3.3 of the Property Management Agreement (collectively,
“Reimbursable Costs”), in any case for the period prior to the Effective Date.
To calculate the Management Fee for any partial month prior to the Effective
Date, if the management fee generated by a specific Property’s Gross Receipts in
the last full calendar month before the Effective Date produced the minimum
$1,500 fee, the Management Fee payable will be $1,500 pro rated based on the
number of days in the partial month. If the Management Fee generated by a
specific Property’s Gross Receipts in the last full calendar month before the
Effective Date was calculated at 5.35% of the sales, the fee payable will be
5.35% of the Gross Receipts in the partial month.

YSI acknowledges and agrees that it has no pending requests for capital
improvements, and the reimbursement for Reimbursable Costs shall not include any
expenses for capital improvements. The parties acknowledge that all invoices for
Reimbursable Costs will not have been received by YSI and Rising Tide by the
Effective Date. Rising Tide will be reimbursed for pre-paid yellow page
advertising and any other prepaid expenses (other than real and personal
property taxes which shall be prorated in accordance with the Section 10.2 of
the 2007 Acquired Properties Purchase Agreement). Such advertising and other
prepaid expenses shall be prorated as of the Effective Date, with Rising Tide
responsible for all such costs preceding the Effective Date (therefore, such
costs will constitute Reimbursable Costs) and YSI responsible for all such costs
on and after the Effective Date. In the event any insurance related to the
period prior to the Effective Date is charged to Rising Tide, YSI will provide
documentation supporting its calculation of the insurance expense.

 

2



--------------------------------------------------------------------------------

On the Effective Date, Rising Tide shall be entitled to retain or receive from
Purchaser all monies received by YSI for or on behalf of Rising Tide in
connection with the operation and management of the Properties prior to the
Effective Date, plus 75% of the accounts receivable related to the Properties
that are 0-30 days old as of the Effective Date and 15% of the accounts
receivable related to the Properties that are 31-60 days old as of the Effective
Date (collectively, the “Rising Tide Receivables”), less only the Management Fee
and Reimbursable Costs and exclusive of tenant security deposits which shall be
retained by YSI in accordance with Section 10.5 of the 2007 Acquired Properties
Purchase Agreement. On or promptly after the Effective Date, YSI shall provide
to Rising Tide a true and correct listing of such accounts receivable as of the
Effective Date as set forth on YSI’s software management system. To calculate
the amount of tenant payments Rising Tide shall be entitled to receive or retain
for any partial month, any tenant payments received for that month shall be pro
rated based on the number of days in the month prior to the Effective Date with
Rising Tide receiving or retaining all such payments related to the period
preceding the Effective Date and YSI receiving or retaining all such payments
for the period on and after the Effective Date.

At least three business days prior to the Effective Date, YSI shall provide, in
writing, to Rising Tide a good faith estimate of the Management Fee and
Reimbursable Costs payable by Rising Tide to YSI on the Effective Date. On the
Effective Date, YSI shall establish an interest bearing escrow account (the
“Escrow Account”) in the amount of $300,000 to be used for the payment of such
Management Fee and Reimbursable Costs. The escrow account shall be funded from
amounts otherwise payable to Rising Tide as of the Effective Date in accordance
with this Section 2.1. Every two weeks, or such other time period as the parties
may agree in writing, after the Effective Date up to the 60th day after the
Effective Date, YSI shall submit to Rising Tide all written invoices received
during such time period that constitute Reimbursable Costs not yet paid and
Rising Tide shall authorize YSI to withdraw from the Escrow Account the amount
constituting Reimbursable Costs not yet paid. At the end of the 60-day period,
Rising Tide shall be entitled to all amounts, including interest, remaining in
the Escrow Period, and the remaining amount in the escrow account shall be paid
to Rising Tide no later than the 65th day after the Effective Date.

In no event shall Rising Tide be entitled to receive or retain any of the
amounts set forth, as of the Effective Date, on the spreadsheet produced from
Purchaser’s software management system and entitled “Accrued Balance Sheet
Detail” under the column “ppd Rent Balance,” a true and correct copy of which
spreadsheet shall be provided by Purchaser to Seller on or promptly after the
Effective Date.

2.2 Reconciliation. Not later than 60 days after the Effective Date, YSI shall
deliver to Rising Tide a written, final accounting with respect to (a) the 2007

 

3



--------------------------------------------------------------------------------

operations of the Properties prior to the Effective Date, including, among other
matters, a detail of gross receipts, all actual (vs. budgeted) expenses in
respect of or on behalf of the Properties, all Reimbursable Costs and all
Management Fees and (b) a reconciliation showing all payments previously made in
accordance with Section 2.1 and required to be made, but not yet made, in
accordance with Sections 2.1 (the “Proposed Final Accounting”); provided that
real and personal property taxes and tenant security deposits shall be prorated
and governed by Sections 10.2 and 10.5, respectively, of the 2007 Acquired
Properties Purchase Agreement. For purposes of the reconciliation set forth in
the Proposed Final Accounting, Rising Tide shall not be entitled to any
collections on the Rising Tide Receivables even if such collections exceed 75%
of the accounts receivable related to the Properties that are 0-30 days old as
of the Effective Date and 15% of the accounts receivable related to the
Properties that are 31-60 days old as of the Effective Date, and YSI shall only
be entitled to (i) a Management Fee on rent, late fees, parking or other fees
and charges that were due and payable by any tenant prior to the Effective Date
that are actually received by the Effective Date or included in the Rising Tide
Receivables and (ii) Reimbursable Costs for which a written invoice is actually
received by YSI by the 60th day after the Effective Date. YSI shall indemnify
and hold Rising Tide harmless with respect to any invoice received by YSI after
the 60th day after the Effective Date. The Proposed Final Accounting and the
reconciliation set forth therein shall be compiled in accordance with the
methodology set forth in Section 2.1 hereof and Section 2.2.

Rising Tide shall use all reasonable efforts to review the Proposed Final
Accounting, within 30 days of its receipt of the Proposed Final Accounting.
Rising Tide and its independent accountants shall be afforded, at Rising Tide’s
expense and without delay by YSI, access to any work papers prepared by YSI or
its independent accountants in connection with the Proposed Final Accounting and
all books and records for the Properties, including service contracts (the
“Service Contracts”), invoices actually received and tenant leases related to
any of the Properties. The Proposed Final Accounting shall become final and
binding on Rising Tide and YSI unless Rising Tide gives written notice to YSI of
its disagreement (a “Notice of Disagreement”) within such 30-day period. If no
Notice of Disagreement is delivered, the applicable party shall pay to the other
party the amount set forth in the reconciliation contained in the Proposed Final
Accounting. Such amount shall be paid within 5 days of the expiration of such-30
day period.

Any such Notice of Disagreement shall specify in reasonable detail the nature of
any disagreement so asserted. For a period of 30 days following YSI’s receipt of
a Notice of Disagreement, Rising Tide and YSI shall attempt to resolve any
differences that they may have with respect to any matter specified in the
Notice of Disagreement. If, at the end of such 30-day period, YSI and Rising
Tide have failed to reach written agreement with respect to all such matters,
then YSI and Rising Tide shall promptly submit all such matters as specified in
the Notice of Disagreement, as to which such written agreement has not been
reached, to the national transaction services office of Grant Thornton LLP (the

 

4



--------------------------------------------------------------------------------

“Arbitrating Accountant”) for review. YSI and Rising Tide shall each submit a
written statement of position to the Arbitrating Accountant concerning the
calculation of disputed items and shall cause the Arbitrating Accountant to act
promptly to determine whether to accept either the position of YSI or the
position of Rising Tide, or an alternative position, which shall not be greater
than the dollar amount sought by YSI or less than the dollar amount payable as
determined by Rising Tide. The Arbitrating Accountant shall have access to all
documents and facilities necessary to perform its functions as arbitrator, and
may, at its discretion, establish binding rules of procedure for the conduct of
the arbitration. The costs and expenses of the Arbitrating Accountant shall be
borne equally by Rising Tide and YSI. The determination of the Arbitrating
Accountant with respect to such matters shall be the exclusive method for the
resolution of such matters, shall be final and binding upon the parties hereto
and may be enforced by any court of competent jurisdiction.

The applicable party shall pay to the other party the amount determined to be
owed by the Arbitrating Accountant, and such amount shall be paid within 5 days
after receipt of the determination of the Arbitrating Accountant.

2.3 Authorized Signatories. Immediately after the Effective Date, YSI shall take
all necessary steps to remove the name of Rising Tide from all bank accounts
related to the Properties. The parties acknowledge that no Rising Tide personnel
have signature authority with respect to these bank accounts. YSI on behalf of
itself and its employees and officers agrees not to access said bank accounts,
except as necessary to facilitate the payments required under Sections 2.1 and
2.2.

ARTICLE III – SERVICE CONTRACTS

3.1 Service Contracts. YSI shall notify all the parties to the Service Contracts
that Rising Tide is under contract to sell the properties to USI and agrees to
work with its vendors to remove, as soon as practicable after the Effective
Date, Rising Tide as a party to any such Service Contract. In no event shall
Rising Tide have any liability with respect to any such Service Contract after
the Effective Date.

ARTICLE IV – INSURANCE

4.1. Insurance Claims. If at any time after the Effective Date, a claim is made
by a third party that is covered by insurance applicable to the Properties, YSI
shall submit such claim to its insurer under the insurance policies applicable
to the Properties, as if YSI continued to be the Property Manager under the
Property Management Agreement.

4.2 Termination of Coverage. Rising Tide acknowledges that, with its knowledge
and consent, YSI has obtained insurance coverage for the Properties.

 

5



--------------------------------------------------------------------------------

YSI will terminate all policies providing insurance coverage for or relating to
the Properties effective on the Effective Date of this Agreement only if such
termination has no impact on Rising Tide insurance coverage for any and all
matters, events, actions or inactions prior to the Effective Date. Any refund
received by YSI as a result of termination of any policies shall be immediately
turned over and endorsed to Rising Tide.

4.3 Fidelity Coverage. The fidelity bond insurance coverage covering all
employees of YSI who are signatories on the Operating Accounts or who are
handling Rising Tide’s assets and funds shall be terminated effective 60 days
after the Effective Date of this Agreement.

ARTICLE V – REPRESENTATIONS AND WARRANTIES OF YSI, THE REIT

AND RISING TIDE

Rising Tide, YSI and the REIT hereby make each of the representations and
warranties set forth in this Article V, which representations and warranties
made by each such party, are true and correct as of the date first written above
and will be true and correct as of the Effective Date:

5.1. Organization, Good Standing and Authority. Each party represents and
warrants to the other that it has been duly organized and validly exists in good
standing under the laws of its respective jurisdiction of organization. Each
party hereby represents and warrants to the other hereto that it has the power
and authority to execute, deliver and perform this Agreement and to consummate
the transactions contemplated hereby; that this Agreement has been duly and
validly executed and delivered by it; and that this Agreement is the legal,
valid and binding obligation of it, enforceable against it in accordance with
the terms hereof, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement thereof or relating to creditors’ rights generally.

5.2. Consents. Each party hereby represents and warrants to the other that, no
consent, approval, permit or order of, nor filing with, any individual,
partnership, corporation, trust or other entity, government agency or political
subdivision is required in connection with: (i) the execution, delivery and
performance of this Agreement by it; or (ii) the consummation by it of the
transactions contemplated hereby, other than such consents, approvals, permits
or orders that have been obtained or will be obtained prior to the Effective
Date.

5.3. No Violation. Each party to this Agreement hereby represents and warrants
to the other that, to its knowledge, none of the execution, delivery and
performance by such party of this Agreement, nor the consummation by such party
of the transactions contemplated hereby, will violate any provision of the
organizational documents of such party or violate or be in conflict with, or
constitute a default (or an event or condition which, with notice of lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, or result in the creation or imposition of any lien or
encumbrance under, any agreement, note, mortgage or other instrument to which
such party is a party or which such party may be bound or subject, or, to such
party’s knowledge, violate any court order or decree binding upon such party.

 

6



--------------------------------------------------------------------------------

5.4 Litigation. Each party to this Agreement hereby represents and warrants to
the other that there is no litigation or proceeding, judicial or administrative,
pending, or to the knowledge of such party, threatened, materially affecting the
ability of such party to consummate the transactions contemplated hereby.

5.5 Performance. YSI represents and warrants to Rising Tide that YSI has
performed all of its obligations, agreements and covenants under or related to
the Property Management Agreement in all material respects.

ARTICLE VI – INDEMNIFICATION

6.1 Of Rising Tide by YSI and the REIT. YSI and the REIT shall indemnify Rising
Tide and its affiliates, trustees, directors, officers, members, partners,
employees, agents, successors and assigns (the “Rising Tide Indemnitees”) in
respect of, and hold the Rising Tide Indemnitees harmless against, any and all
damages, judgments, fines, fees, penalties, obligations, deficiencies, losses
and expenses (including, without limitation, reasonable fees and expenses of
attorneys and accountants) (“Damages”) actually incurred or suffered by any
Rising Tide Indemnitee, and to reimburse each Rising Tide Indemnitee for such
Damages which are suffered or incurred by such Rising Tide Indemnitee, arising
out of or resulting from any failure to have performed any agreement or covenant
of YSI contained in the Property Management Agreement prior to the Effective
Date; or any action, proceeding or claim relative to YSI’s performance, or
non-performance, prior to the Effective Date, of any provision of the Property
Management Agreement, whether or not such action, proceeding or claim is
initiated prior to or after the Effective Date.

Notwithstanding the above, Rising Tide shall be required first to make a claim
under any insurance policy obtained in accordance with the Property Management
Agreement and in force for the applicable period; and YSI and the REIT’s
liability shall be limited to the aggregate amount of the Management Fees for
the term of the Property Management Agreement. The obligation of YSI and the
REIT to indemnify for any Damages under this Article VI shall be reduced by any
amounts actually and irrevocably recovered by Rising Tide with respect to such
Damages under any insurance policy obtained in accordance with the Property
Management Agreement; provided that YSI and the REIT shall be obligated to
indemnify the Rising Tide Indemnitees when Damages have been incurred by any of
them without any offset for any potential reduction as a result of the
application of any insurance proceeds. To the extent that the Rising Tide
Indemnitees have the right to receive any such insurance proceeds, the Rising
Tide Indemnitees shall make a written claim to the applicable insurance company
or companies and YSI and the REIT shall be entitled to delay that portion of its
payment to the Rising Tide Indemnitees until the earlier to occur of (i) the
refusal by such insurance company to pay the claim or (ii) 60 days after the
Rising Tide

 

7



--------------------------------------------------------------------------------

Indemnitees’ notice to such insurance company has been sent. A Rising Tide
Indemnitee shall make commercially reasonable efforts to initiate and shall
diligently pursue any claims it may have under the applicable insurance policy.
YSI and the REIT shall at all times be liable, dollar for dollar, for any
Damages to extent that the amount by which any insurance claim when filed or at
any time during the applicable policy period, either singly or in the aggregate
with all other claims made under the applicable policy or policies, exceeds the
policy coverage limit. Nothing contained in this Agreement or the Property
Management Agreement shall be deemed to create an obligation of Rising Tide or
any of its affiliates to maintain any form or level of insurance after the
Effective Date, to name any other party as an additional insured or to obtain
approval for any waiver of rights of subrogation.

ARTICLE VII – MISCELLANEOUS

7.1 Notices. All notices, waivers, demands, requests or other communications
required or permitted hereunder shall, unless otherwise expressly provided, be
in writing and be deemed to have been properly given, served and received (a) if
delivered by messenger, when received, (b) if mailed, three business days after
deposit in the United States mail, certified or registered, postage prepaid,
return receipt requested, (c) if telecopied/faxed, upon confirmed receipt of a
telecopied/facsimile transmission or (d) if delivered by reputable overnight
express courier, freight prepaid, the next business day after delivery to such
courier; in every case addressed to the party to be notified as follows:

 

To YSI:    YSI Management LLC    c/o U-Store-It Trust    50 Public Square, Suite
2800    Cleveland, Ohio 44113    Attention: Dean Jernigan    Telephone:
216-274-1340    Facsimile: 216-274-1360 To the REIT:    U-Store-It Trust    50
Public Square, Suite 2800    Cleveland, Ohio 44113    Attention: Secretary   
Telephone: 216-274-1340    Facsimile: 216-274-1360 With a copy to:    U-Store-It
Trust    460 East Swedesford    Wayne, Pennsylvania 19087    Attention: CFO   
Telephone: 610-293-5700    Facsimile: 610-293-5720

 

8



--------------------------------------------------------------------------------

To Rising Tide:    Rising Tide Development, LLC    6755 Engle Road, Suite A   
Middleburg Heights, Ohio 44130    Attention: Robert J. Amsdell    Telephone:
440-891-4100    Facsimile: 440-891-4200 With a copy to:    Kohrman Jackson &
Krantz, PLL    One Cleveland Center- 20th Floor    1375 East 9th Street   
Cleveland, Ohio 44114    Attention: Marc C. Krantz, Esq.    Telephone:
216-736-7204    Facsimile: 216-621-6536

or to such other address(es) or addressee(s) as any party entitled to receive
notice hereunder shall designate to the others in the manner provided herein for
the service of notices. Rejection or refusal to accept or inability to deliver
because of changed address or because no notice of changed address was given
shall be deemed receipt.

7.2 Amendment; Waiver. This Agreement may not be amended except by an instrument
in writing signed by the parties hereto. No waiver of any provisions of this
Agreement shall be valid unless in writing and signed by the party against whom
enforcement is sought.

7.3 Entire Agreement; Counterparts; Applicable Law. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, (b) may be executed in one or more counterparts, which
may include a .pdf signature, each of which will be deemed an original but all
of which, together, shall constitute one and the same instrument; provided that
this Agreement shall not be effective until each party shall have delivered
their counterpart to the other party, and (c) shall be governed in all respects,
including, without limitation, validity, interpretation and effect, by the laws
of the State of Ohio without giving effect to the conflict of law provisions
thereof.

7.4 Severability. If any provision of this Agreement is for any reason held to
any extent to be invalid, void or unenforceable, the remaining provisions of
this Agreement shall not be effected or impaired and such remaining provisions
shall remain in full force and effect. In such event, the parties hereto shall
use good faith efforts to agree to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the economic, business and other purposes of the void or
unenforceable provision and execute any amendment, consent or agreement agreed
by the parties hereto to be necessary or desirable to effect such replacement.

 

9



--------------------------------------------------------------------------------

7.5 Article and Section Headings. Article and Section headings contained in this
Agreement are for reference only and shall not be deemed to have any substantive
effect or to limit or define the provisions contained herein.

7.6 Successors and Assigns. This Agreement shall be binding upon and shall be
enforceable by and inure to the benefit of the parties hereto and their
successors and permitted assigns. Neither of the parties may assign or otherwise
transfer its interest in this Agreement or its duties and obligations under this
Agreement to any person without the prior written consent of the other party,
which consent may be conditioned, withheld or delayed in such other party’s sole
and absolute discretion.

7.7 No Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer any rights or remedies upon any person, other
than the parties hereto and their respective successors or assigns.

7.8 Fees and Expenses. All fees and expenses incurred in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees and expenses.

7.9 Reliance. Each party to this Agreement acknowledges and agrees that it is
not relying on tax advice or other advice from the other party to this Agreement
and that it has or will consult with its own advisors.

7.10 Effective Date. This Agreement shall be effective (“Effective Date”)
concurrently with the closing contemplated by the 2007 Acquired Properties
Purchase Agreement. If the 2007 Acquired Properties Purchase Agreement is
terminated by any party thereto without the closing as defined therein having
occurred or for any other reason the closing under the 2007 Acquired Properties
Purchase Agreement does not occur, the Property Management Agreement shall
remain in full force and effect and this Agreement shall be void ab initio.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

RISING TIDE DEVELOPMENT, LLC,

a Delaware limited liability company

By:   Mizzen, LLC, its Sole Member   By:   Amsdell Holdings X, Inc., its Manager
    By:   /s/ Robert J. Amsdell       Robert J. Amsdell, President

 

YSI MANAGEMENT, LLC,

a Delaware limited liability company

By:   /s/ Dean Jernigan   Dean Jernigan, President

U-STORE-IT TRUST,

a Maryland real estate investment trust

By:   /s/ Dean Jernigan   Dean Jernigan, President

 

11



--------------------------------------------------------------------------------

EXHIBIT A *

 

    

STREET ADDRESS

  

CITY

   STATE    ZIP CODE    COUNTY 1    1531 Montiel Road    Escondido    CA   
92026    San Diego 2    28401 Rancho California Rd.    Temecula    CA    92590
   Riverside 3    2020 Mt. Baldy Drive    Riverside    CA    92501    Riverside
4    4309 Ehrlich Road    Tampa    FL    33624    Hillsborough 5    8585
Touchton Road    Jacksonville    FL    32216    Duval 6    11570 Beach Boulevard
   Jacksonville    FL    32246    Duval 7    8121 Point Meadows Drive   
Jacksonville    FL    32256    Duval 8    1201 N. State Road 7    Royal Palm
Beach    FL    33411    Palm Beach 9    12701 SW 124th Street    Kendall    FL
   33186    Miami-Dade 10    6550 SW 160th Avenue    Southwest Ranches    FL   
33331    Broward 11    3024 Plummer’s Cove Road    Jacksonville    FL    32223
   Duval 12    105 Old Peachtree Road    Suwanee    GA    30024    Gwinnett 13
   55 Commercial Street    Medford    MA    02155    Middlesex 14    15910 Pearl
Road    Strongsville    OH    44136    Cuyahoga 15    2127 University Parkway   
Sarasota    FL      

 

* Note: The properties designated as 1-14 above are currently owned by Rising
Tide, and YSI currently provides property management services thereto. The
property designated as “15” is under contract to be purchased by Rising Tide and
currently has no U-Store-It building thereon.

 

12